DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/28/2020 has been entered.
 
Response to Amendment
This action is in response to the remarks filed on 9/28/2020. 
The amendments filed on 9/28/2020 have been entered. Accordingly, claims 1-20 remain pending. Claims 7 and 1-20 were withdrawn in light of the restriction requirement.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-6, 8, 9 and 10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 recites the limitation of “an acoustic transducer on an ultrasonic (US) probe configured to emit ultrasound imaging signals into the body, wherein the acoustic transducer is configured to sense the ultrasound imaging signals as the ultrasound imaging signals are being emitted into the body from the ultrasonic imaging probe” yet it is known in the US field that US transducers (especially the ones for imaging, which the imaging transducer now is required by the claim) does not operate in air since the US signal attenuate dramatically where the coupling mediums are used between the patient skin and the US probe to reduce the attenuation. As now required by the claim, the acoustic transducer is US provided “on” the US probe and emit imaging signals which appear to be thru the air in the absence of the specification as how the inventors sought to perform this function.


    PNG
    media_image1.png
    157
    502
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    602
    446
    media_image2.png
    Greyscale

As can be seen above, detail of the explanation of the working example of the acoustic transducer 130 on a probe is not provided where it appears that the acoustic 
Therefore, the claim is rendered failing to comply with the written description requirement which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art at the time the application was filed, had possession of the claimed invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

s 1, 2, 5 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Desjardins (GB201307551, June 12, 2013 and filed on April 26, 2013; the US 20160038119 is used for citations below), (hereinafter “Desjardins”) in view of Vesely et al (US 5797849, August 25, 1998), (hereinafter “Vesely”) and Deladi et al (WO2012066430, 2012-05-24, it is noted that the citations are from the US equivalent of US20130245433A1), (hereinafter “Deladi”).
Regarding the claim 1, Desjardins teaches a system for tracking with ultrasound an instrument inserted in a body, the instrument including a sensor (“ultrasonic device tracking (UDT) … for the accurate determination of the position of a medical device … With UDT, a very small acoustic sensor is integrated into the tip of a medical device, such as a needle or catheter” [0065]; “FIG. 21 depicts a medical instrument 970 inserted into a patient body 60. At the tip 96 of the medical instrument, a transducer (not shown) is located, which emits the ultrasound localisation transmissions 920” [0183]; also see Figs. 1, 2 (re-produced below), 4, 12, 14, 15, 17, 18 and 21 as well as the associated pars.), the system comprising: 

    PNG
    media_image3.png
    393
    683
    media_image3.png
    Greyscale

receive the localisation transmissions, provided there is no interference between the signals (which can be helped by a suitable selection of relative timing, frequency, etc., as discussed above) [0184]; As the reference clearly notes that the imaging transducers (e.g. 550 acoustic transducers) receive “signals” being emitted from the ultrasound transducers (e.g. U1, U2 in Fig. 6; 551A&B in Fig. 12; 951A&B in Fig. 21). Desjardins further teaches “the localisation transducers 951A and 951B respectively within ultrasound probe 855. Thus localisation transducers 951A and 951B of ultrasound probe 855 are configured to receive the localisation transmissions (rather than to transmit the localisation transmissions as per the above embodiments). Note that the imaging transducers 550 in the ultrasound probe 855 can be the same as previously described, namely they are able to generate imaging transmissions 220 within scan plane 25 and also to receive back reflections of such imaging transmissions. The imaging transducers may also be configured to receive the localisation transmissions, provided there is no interference between the signals” [0023] also see re-produced fig. 21 below as well as the associated pars.);

    PNG
    media_image4.png
    548
    464
    media_image4.png
    Greyscale

a control module (console 65 in re-produced fig. 2 above; “the same console 65 is used to operate both the ultrasound imaging system and also the needle and acoustic sensor plus associated location system” [0068]) configured to receive signals from the acoustic transducer indicating the sensed ultrasound signals emitted from the ultrasonic probe (“The ultrasound system further comprises a sensor console for receiving the signals from the transducer that correspond to localisation transmissions. The received signals are processed by the ultrasound system to determine the location of the medical instrument within the human body relative to the ultrasound probe” [0014]; “receiving said ultrasound localisation transmissions by a transducer in the medical instrument; receiving by a sensor console the signals from said transducer that correspond to localisation transmissions; and processing the received signals to determine the location of the medical instrument within the human body relative to the ultrasound probe.” [0019] also see [0023]) and to receive signals from the acoustic sensor 

Desjardins does not teach the acoustic transducers being on the ultrasonic probe.


    PNG
    media_image5.png
    702
    458
    media_image5.png
    Greyscale

 It would have been obvious to an ordinary skilled in the art before the invention was made to modify the device of Desjardins with acoustic transducers being on the ultrasonic probe as taught by Vesely because position transducers 1706 are need to measure all angles that the coordinates of position transducers 1706 define a plane which is perpendicular to the ultrasound imaging beam therefore contain a perspective rendering of the patient frame of reference, the location and direction of the surgical instrument (e.g., amniocentesis needle), and the pie-shaped, ultrasound sector image, properly oriented within this scene, as shown in FIG. 18 (col. 30 lines 28-50 of Vesely).

As noted in detail above, the combination teaches all the claimed limitations including acoustic transducer on an ultrasonic probe.

However, in the same field of endeavor, Deladi teaches location determination apparatus for determining a location of a first object (2) like a catheter within a second object (3) being, for example, the heart of a person. The first object comprises a first ultrasound unit, and a second ultrasound unit (5) is located outside the second object. A location determination unit determines the location of the first object within the second object based on ultra-sound signals transmitted 5 between the first ultrasound unit and the second ultrasound unit (abst).

    PNG
    media_image6.png
    420
    468
    media_image6.png
    Greyscale

FIG. 5 shows schematically and exemplarily a cross-section of the thorax 11 with ribs 32 and the heart 3. The catheter 20 with the catheter tip 2 has been introduced into the heart 3. The catheter tip 2 comprises the first ultrasound unit, wherein ultrasound signals are transmitted between the first ultrasound unit and ultrasound transducers 105, 110 arranged on the thorax 11 of the person 21. The ultrasound transducers 105, 110 form, in this embodiment, the second ultrasound unit 5 [0057].


Regarding the claim 2, Desjardins teaches highlighting a position of the acoustic sensor in an image of the instrument, wherein the injected acoustic signal simulates an echo back from the acoustic sensor (“an imaging transducer [such as ultrasound imaging probe 55 in FIG. 2] can directly impinge on the instrument transducer 123” [0073]; “the position of the distal end of the needle can be readily determined from the estimated transducer position. The distal end of the needle can then be displayed on the anatomical image in addition to, or in place of, the position of the instrument transducer.” [0117]; “instrument transducer position obtained from the localisation transmissions…” [0118]).

Regarding the claim 5, Desjardins teaches the acoustic transducer is attached to the ultrasonic probe (see fig. 12).
Regarding the claim 8, Desjardins teaches PVDF ultrasound sensors [0135] however, does not specifically not that transducer including one or more piezoelectric strips.

It would have been obvious to an ordinary skilled in the art before the invention was made to modify the method and device of Desjardins with piezoelectric strips as taught by Vesely because piezoelectric strips can be easily molded into different shapes and configurations (col. 21, lines 20-26 of Vesely).

Claims 3-4, 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Desjardins in view of Vesely and Deladi as applied to claim 1 above and further in view of Lyons et al (EP0576543, 1994-01-05, equivalent to WO1992016148 submitted via IDS), (hereinafter “Lyons”).
Regarding the claim 3, Desjardins in view of Vesely and Deladi teaches all the claim limitations.
Specifically, Desjardins teaches acoustic waves generated by the absorption of pulsed light are received by the ultrasound imaging transducer, and time-of-flight measurements then allow for instrument localization [0009]. Needle tip localization is performed by measuring the time-of-flight of individual spatially-focused acoustic pulses delivered from an imaging transducer to a second transducer positioned at the needle tip [0010]. Localisation transmissions and the imaging transmissions can be interspersed if so desired without impacting the ultrasound frame rate [0084] “the ultrasound probe 55 emits a signal at T(E) and the instrument transducer 123 detects a signal at T(D), then the signal travel time is T(D)−T(E)+ΔC, where ΔC is an (unknown) 

Desjardins in view of Vesely and Deladi do not teach the specifics of the acoustic signal injected to the ultrasound probe is injected in frames at t0+nT +td, where to is a temporal maximum of the ultrasound signals received by the acoustic sensor, td is a delay inserted to simulate an echo back from the acoustic sensor, T is frame rate and n is an integer.
However, in the same field of endeavor, Lyons teaches the signal injected to the probe is injected (“the hand held scanner 10 emits ultrasonic waves 14 which essentially impinge upon the transducer 13 causing the transducer 13 to produce an electrical signal. This signal is transmitted along wire 16 where it is received by the receiving processing circuitry 19. The receiving processing circuitry 19 is capable of determining the exact position of the transducer and therefore the catheter in regard to the image being displayed by the imaging system 20. Thus the receiving processing circuit then produces an electrical signal which is directed to the ultrasonic imaging system causing the location of the transducer 13 to be clearly indicated on the display” [0010]) in frames at to+ nT + td, where to is a temporal maximum of signals received by the sensor, td is a delay inserted to simulate an echo back from the sensor, T is frame rate and n is an integer (“The "Image Start" signal as indicated is produced by all ultrasound systems employing scan conveners and basically determines the start of the FIRE pulse is a pulse which is being transmitted by the scanning head 10 and as indicated is indicative of one line of video information. Thus between each "Image Start" or frame pulse there are a plurality of FIRE pulses which determine, for example, the total number of lines which comprise the picture 21” [0011] also see [0012], [0015]-[0019], [0021]-[0024]).
It would have been obvious to an ordinary skilled in the art before the invention was made to modify the system of Desjardins in view of Vesely and Deladi with the acoustic signal injected to the acoustic probe is injected in frames at t0+nT +td, where to is a temporal maximum of the ultrasound signals received by the acoustic sensor, td is a delay inserted to simulate an echo back from the acoustic sensor, T is frame rate and n is an integer as taught by Lyons because it provide an accurate and improved system for determining the position of an ultrasonic transducer ([0006] of Lyons).

Regarding the claim 4, Desjardins in view of Vesely and Deladi teaches all the claim limitations except for bright area based on the signal injected to the probe.
However, in the same field of endeavor, Lyons teaches display configured to display images collected using the probe, the images including a bright area based on the signal injected to the probe (see above re-produced fig. 1).


Regarding the claim 9, Desjardins in view of Vesely and Deladi teaches all the claim limitations except for estimates beam positions in the image and determines a position of the medical device based on the beam positions.
However, in the same field of endeavor, Lyons teaches the control module estimates beam positions in the image and determines a position of the medical device based on the beam positions (“the ultrasonic image of the catheter depends on the angle of the catheter to the ultrasonic beam as the catheter moves in the vessel” [0003] also see [0004], [0009], [0011] and [0018]) by computing frame rate and number of beams in a transmitted ultrasonic signal (“amplitude latch circuit as will be explained is to store the largest amplitude emanating from the analog to digital convener 32 during a frame… The digital to analog converter 39 is latched at the "Image Start" to change the AGC signal, if necessary, each frame. Thus AGC is updated once per frame.” [0011]).
It would have been obvious to an ordinary skilled in the art before the invention was made to modify the system of Desjardins in view of Vesely and Deladi with estimates beam positions in the image and determines a position of the medical device based on the beam positions as taught by Lyons because it provide an accurate and improved system for determining the position of an ultrasonic transducer ([0006] of Lyons).

Regarding the claim 10, Desjardins in view of Vesely and Deladi teaches all the claim limitations except for signal indicating when beams are fired and provides a signal when the beams arrive.
However, in the same field of endeavor, Lyons teaches the transducer provides a signal indicating when beams are fired (“an ultrasound signal emanating from the scanning head will produce an electrical signal. Thus the electrical signal from the transducer 30 is coupled to the input of an amplifier 31. The output of the amplifier 31 is coupled to the input of an analog to digital (A/D) convener 32” [0011]); and 
the sensor provides a signal when the beams arrive at the sensor such that a determination of the position of the instrument may be made (“transducer 30 during the frame and marks that signal on the image for exactly locating the position of the catheter. It is of course understood that the largest signal may be indicative of the center position of the transducer 13. One knows the exact dimensions of the transducer 13 in regard to the overall display and hence one by using the ray number out and the pixel number out information can accurately provide a display” [0011]).
It would have been obvious to an ordinary skilled in the art before the invention was made to modify the system of Desjardins in view of Vesely and Deladi with signal indicating when beams are fired and provides a signal when the beams arrive as taught by Lyons because it provide an accurate and improved system for determining the position of an ultrasonic transducer ([0006] of Lyons).
6 is rejected under 35 U.S.C. 103 as being unpatentable over Desjardins in view of Vesely as applied to claim 1 above and further in view of Ma et al (US 20110245659, October 6, 2011), (hereinafter “Ma”).
Regarding the claim 6, Desjardins in view of Vesely teaches all the claim limitations except for the mounting transducer on a sheath covering the ultrasonic probe.
However, in the same field of endeavor, Ma teaches (“transducers 22 and 23 may be permanently attached directly to a respective one of instrument 14 or imaging transducer 21. In some embodiments, position transducers 22 and 23 are adapted to be detachable, even from a sleeve, cover, or other bracket, to facilitate discarding or sterilization of this host structure.” [0042]).
It would have been obvious to an ordinary skilled in the art before the invention was made to modify the method and device of Desjardins in view of Vesely with mounting transducer on a sheath covering the ultrasonic probe as taught by Ma because it provide a reusable position transducer configuration where instrument 14 is itself disposable ([0042] of Ma).

Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on (571)272-7230. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SERKAN AKAR/           Primary Examiner, Art Unit 3793